Order filed September 12, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-00772-CV
                                  ____________

                    IN RE THERESA HAYNES, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-00088

                                   ORDER

      On September 4, 2013, relator, Theresa Haynes, filed a pro se petition for
writ of mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R.
App. P. 52. Theresa Haynes makes multiple requests for relief, including that we:
(1) vacate the order of the Honorable R.K. Sandill, judge of the 127th District
Court, Harris County, dismissing her litigation in cause number 2012-00088;
(2) vacate the order of the Honorable Mike Engelhart, judge of the 151st District
Court, Harris County, dismissing her bill of review in cause number 2013-25413;
(3) vacate the order of the Honorable Jerry Sandel, judge of the 284th District
Court, Montgomery County, adjudging her a vexatious litigant in cause number
04-02-01229-CV; and (4) award her $10 million in damages against the judges
involved in these actions because they allegedly defamed her by referring to her as
a vexatious litigant.

      Under section 11.101 of the Civil Practice and Remedies Code, a court may
enter an order prohibiting a person from filing, pro se, a new litigation without the
permission of the local administrative judge if the court finds after notice and
hearing that the person is a vexatious litigant. The order adjudging Theresa Haynes
a vexatious litigant makes her subject to this prefiling requirement. It specifically
requires her to “obtain the permission of the Local Administrative Judge before
filing any other lawsuit in the State of Texas.”

      Under section 11.103(a), the clerk of this court “may not file . . . [an]
original proceeding . . . presented, pro se, by a vexatious litigant subject to a
prefiling order under Section 11.101 unless the litigant obtains an order from the
appropriate local administrative judge . . . permitting the filing.” See Tex. Civ.
Prac. & Rem. Code § 11.103(a). Theresa Haynes asserts in her petition for writ of
mandamus that Judge Sandill permitted the filing of this original proceeding, but
Judge Sandill is not the local administrative judge for Harris County. This court
will therefore consider dismissal of this petition unless Theresa Haynes, within 10
days of the date of this order, shows that she has obtained an order from the local
administrative judge permitting the filing of this original proceeding. Theresa
Hayne is further instructed that, should she submit proof of permission to file this
original proceeding, she must file with this court “a certified or sworn copy of
every document that is material to [her] claim for relief,” including the purported
order from Judge Sandill dismissing her litigation. See Tex. R. App. P. 52.7(a)(1).

                                   PER CURIAM